Citation Nr: 0200477	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  92-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

4.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

5.  Entitlement to service connection for degenerative joint 
disease of both wrists.

6.  Entitlement to service connection for degenerative joint 
disease of both ankles.

7.  Entitlement to an initial disability evaluation greater 
than 60 percent for a total left knee arthroplasty (TLKA).

8.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.

9.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.

10.  Entitlement to an effective date, prior to June 26, 
1984, for a separate evaluation for degenerative joint 
disease of the left knee.

11.  Entitlement to an effective date, prior to June 4, 1997, 
for a separate evaluation for degenerative joint disease of 
the right knee.

12.  Entitlement to a disability rating greater than 30 
percent from January 30, 1991 to January 5, 2001, for a 
disability of the left knee rated as status post surgical 
procedures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from September 1971 
to September 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The Board remanded this 
case to the RO in January 1994, September 1996 and November 
1998. 

The RO in June 1999 granted a separate 10 percent rating for 
degenerative joint disease of the left knee.  In August 1999 
the RO sent the veteran notice with a supplemental statement 
of the case that explained the initial rating percentage.  He 
disagreed with the initial 10 percent rating in August 1999.  
The RO issued a statement of the case in October 2000 
addressing his disagreement with the initial 10 percent 
rating and the decision to grant a June 1984 effective date.  
In his December 2000 substantive appeal he argued for an 
initial 20 percent rating from 1984.  Thus, the issue is 
properly before the Board as the RO has considered it and the 
veteran has perfected an appeal with respect thereto.  

The RO in January 2001 denied service connection for 
arthritis of the elbows, the hands and the hips on a 
secondary basis.  The RO in August 2001 denied entitlement to 
a total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).  There is no 
notice of disagreement with either rating decision on file at 
this time.  

The Board remanded the issue of an increased rating for a 
left knee disability in all previous decisions.  It remains 
on appeal as the veteran has not withdrawn the appeal after 
being granted a separate 10 percent rating for degenerative 
joint disease of the left knee.  This raised the combined 
rating for the left knee to 40 percent, as there was no 
adjustment in the 30 percent evaluation that had been in 
effect.  The veteran is presumed to be seeking the highest 
rating, the increase to a combined 40 percent 
notwithstanding.  See AB v. Brown, 6 Vet, App. 35 (1993).  

The Board has characterized the issue as an increase for a 
disability of the left knee rated as status post surgical 
procedures to maintain the distinction from the separately 
rated degenerative joint disease and conform with the current 
RO characterization.

The attention of the RO is directed to the representative's 
January 1999 memorandum that was submitted with various 
medical records to "reopen" the veteran's claims.  Included 
was a January 1999 statement from a physician that the 
medication for arthritis aggravated the veteran's renal 
failure.  This reasonably raises an issue of secondary 
service connection that the RO has not as yet initially 
considered.  However the veteran should be asked to clarify 
his intentions in the matter before the RO expends limited 
adjudication resources.

The issues of entitlement to service connection for gout, and 
for degenerative joint disease of the cervical spine, the 
left shoulder, the wrists and the ankles are addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran appealed the issue of entitlement to service 
connection for hypertension which the RO had adjudicated and 
denied in a February 1996 rating decision.

2.  On August 15, 2001, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board that 
he had withdrawn the appeal of this issue.

3.  The Board in September 1979 granted service connection 
for chondromalacia of the left patella. 

4.  The veteran did not complete an appeal of the September 
1979 rating decision wherein the RO, by implementing the 
September 1979 Board decision, assigned an initial evaluation 
of 10 percent; the RO received his claim for increase in June 
1984; the 1979 rating considered all pertinent evidence. 

5.  From June 26, 1984 to January 5, 2000, the left knee 
degenerative joint disease was manifested by demonstrable 
limitation of motion that was painful, but limitation of 
flexion to 60 degrees or limitation of extension of the knee 
to 20 degrees was not shown, and there was no objective 
evidence of lateral instability or recurrent subluxation.

6.  The objective findings for the disability of the left 
knee have not included ankylosis of the left knee or 
impairment of the tibia or fibula.

7.  The veteran is currently in receipt of a 60 percent 
disability rating for severe residuals of TLKA; scar 
residuals of the left knee disability have not been described 
as tender and painful or other than well healed on recent 
examinations.

8.  The veteran currently receives the maximum schedular 
evaluation for a TLKA manifested by severely painful motion 
and weakness which coincides with the amputation rating at 
the mid or lower thigh.

9.  Prior to June 1997, the veteran filed VA compensation 
claims for increase in the rating for his left knee 
disability; the right knee was not mentioned until 1996 as 
having been previously treated or disabled on account of 
compensating for the left knee.

10.  Right knee manifestations linked to the left knee were 
initially mentioned on a VA examination on October 23, 1996; 
a formal claim for service connection was filed within a year 
from the date of examination, which established a pending 
claim for service connection prior to the RO receiving a 
formal application on June 4, 1997.

11.  The right knee manifestations of degenerative joint 
disease, painful motion that is appreciably limited and 
functional impairment from pain, more nearly approximate a 
moderate disability of the knee.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of the issue of entitlement to service 
connection for hypertension have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).

2.  The criteria for an effective date, prior to June 26, 
1984, for a separate disability evaluation for degenerative 
joint disease of the left knee have not been met.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.160, 3.400 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

3.  The criteria for an initial separate rating in excess of 
10 percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. § 1155; 5107, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45. 4.59 
and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).

4.  The criteria for an effective date, for service 
connection of degenerative joint disease of the right knee 
retroactive to October 23, 1996, have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.157, 3.160, 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).

5.  A disability evaluation in excess of 60 percent for a 
TLKA is not warranted under the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 4.1, 4.14, 4.68, 4.71a, Diagnostic Codes 
5162-64, 5055 and 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  




6.  The criteria for an initial rating of 20 percent rating 
for degenerative joint disease of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

7.  The criteria for a disability rating greater than 30 
percent from January 30, 1991 to January 5, 2001 for a 
disability of the left knee rated as status post surgical 
procedures have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 
4.31, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5262 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hypertension

Factual background

The veteran claimed entitlement to service connection for 
hypertension on a secondary basis.  The record shows that the 
RO denied the claim in February 1996 and that a notice of 
disagreement was received in October 1996.  The RO issued a 
statement of the case in December 1997.  A substantive appeal 
in January 1999 addressed several other issues expressly.  

The RO mentioned the issue in a June 1999 rating decision, 
and in a supplemental statement of the case in October 1999.  
The veteran and his representative referred to the issue in 
subsequent correspondence.  At the Board hearing in August 
2001 he withdrew the appeal of this issue (Transcript (T) 2).


Analysis

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b) (2001).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

At the August 2001 Board hearing the appellant and his 
representative informed the undersigned Board Member that the 
issue of entitlement to service connection for hypertension 
was being withdrawn (Transcript (T) 2).  Therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding this matter.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and to the extent indicated, it is dismissed as to 
the foregoing claim without prejudice.  

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) holding the VCAA is not applicable where it 
could not affect a pending matter or could have no 
application as a matter of law.  

The recently published regulatory amendments merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


Earlier effective date for a separate 
evaluation for degenerative joint disease 
of the left knee, an increased initial 
rating for the separately evaluated left 
knee degenerative joint disease, and a 
rating in excess of 30 percent for the 
separately rated left knee postoperative 
residuals.

Factual background

The veteran contends in writing and hearing testimony that 
the effective date for a separate disability rating for 
arthritis of the left knee should be retroactive to 1979 when 
there was X-ray evidence of the disease (T 8).  He also 
contends that the initial rating should have been higher, 
specifically claiming entitlement to a 20 percent evaluation.  

The record shows that he filed his initial VA claim for a 
left knee injury in February 1979, about four years after his 
separation from military service.  The Board in September 
1979 granted service connection for chondromalacia of the 
left knee on the theory that it represented aggravation of a 
preexisting left knee disorder.  

The Board noted the service medical records that mentioned 
left knee pain, instability and the X-ray findings.  The 
Board mentioned the private medical records in 1979 that 
referred to arthritis of the left knee, noting no instability 
and no limitation of motion.

The service medical records noted a permanent profile in 1974 
for an unstable left knee on recommendation of an examiner 
who found medial collateral ligament laxity.  Earlier reports 
in 1974 noted chondromalacia patella and medial collateral 
ligament laxity as well as an old ligament laxity secondary 
to an injury.  In late 1973 the knee was described as stable 
but painful.  The separation examination late in 1974 noted a 
permanent profile for an unstable left knee but showed a 
normal clinical evaluation of the lower extremities.  

The RO initially assigned a 10 percent rating under 
Diagnostic Code 5299 for chondromalacia, left knee, 
aggravated by injury.  Chondromalacia is a softening of the 
articular cartilage most frequently in the patella and 
manifested by pain and crepitus over the anterior aspect of 
the knee, particularly in flexion, softening of the cartilage 
and effusion in the later stages.  Dorland's Illustrated 
Medical Dictionary, 321 (28th ed. 1994).  The veteran 
disagreed with the initial 10 percent rating and sought an 
effective date in 1978.  The RO adjusted the effective date 
one-day and denied a higher initial rating.  He did not 
complete an appeal after being issued a statement of the case 
late in 1979.  The statement of the case included Diagnostic 
Codes 5003 and 5257.

The medical evidence received on June 19, 1984, with his 
claim for increase showed left knee arthroscopy with 
demonstrable limitation of motion and medial laxity.  This 
evaluation was contained in a May 1984 private medical 
statement received with the veteran's correspondence.  Other 
reports from WLP, MD, received in July 1984, showed the 
veteran entered a hospital on June 26, 1984 for left knee 
surgery.  These records noted limitation of flexion of the 
knee to 120 degrees, and after surgery the range of motion 
was 100-20 degrees.  When the veteran was last seen in July 
1984, his treating physician stated that the range of motion 
had increased and the diagnosis was internal derangement.  
Reports in August 1984 showed full range of motion with no 
pain and discomfort, and noted that he was ready to return to 
work.  The next month he was seen and found to have no 
instability. 

The RO then reviewed the record and continued the 10 percent 
rating under Diagnostic Codes 5299-5257 from August 1984.  
The veteran was assigned a temporary total disability rating 
under 38 C.F.R. § 4.30 from June 26, 1984 through July 1984.  
A VA examiner's diagnosis in 1985 was moderately severe post-
traumatic osteoarthritis of the left knee.  The examiner 
noted the veteran did not have medial or lateral instability, 
but that range of motion was 0-120 degrees and there was 
crepitus.  The report noted the veteran had worked as a lift 
operator since 1976 with only intermittent pain and swelling.  
He reportedly had a normal gait, heel-toe walk and duck walk.  

The supplemental statement of the case contained diagnostic 
codes for limitation of flexion and extension of the knee as 
well as other impairment of the knee.  The Board affirmed the 
10 percent rating in September 1985 upon finding no more than 
slight functional impairment.  The Board characterized the 
disability as chondromalacia and rated it under Diagnostic 
Code 5257.  

The RO denied claims for increase filed by the veteran in 
1989 and 1990.  The claims were submitted with 
contemporaneous VA and private records that showed other 
disorders were the focus of medical treatment.  A VA 
outpatient report shows knee pain secondary to an acute 
attack of gout, and then another report late in 1990 shows 
left knee pain with good range of motion.  A supplemental 
report from Dr. WLP noted that in October 1984 the veteran 
had full range of motion of the knee, no instability and no 
pain or discomfort.

VA records received with the claim for increase in May 1991 
date from the 1970's, and include reports from late in 1990 
through May 1991 showing left knee pain.  The records show 
the diagnosis of degenerative joint disease.  The RO received 
private medical records from JAJ, MD, that included a January 
1991 examination wherein he reported a full range of motion 
of the extremities.  Other VA records included a June 1991 
report of left knee pain complaints, a range of motion from 
0-110 degrees, a stable knee joint and no heat or 
inflammation.  In May 1991 another VA examiner stated there 
was no instability of the knee. 

VA hospitalized the veteran during July and August 1991 for 
increasing left knee pain, at which time he underwent 
arthrotomy and debridement of the knee.  The diagnoses 
included severe osteoarthritis of the left knee. 

The RO late in 1991 increased the rating for the left knee to 
20 percent under Diagnostic Codes 5299-5257 from January 
1991.  The RO changed the description of the disability from 
chondromalacia to severe osteoarthritis of the left knee.  
The veteran appealed the rating increase and the effective 
date.  The statement of the case contained only Diagnostic 
Code 5257.  VA records late in 1991 showed the diagnosis of 
post-traumatic osteoarthritis of the left knee, range of 
motion 0-85/90 degrees with tenderness and crepitus being 
reported.  

In reports received later, Dr. WLP found in late 1991 that 
the "right" knee had motion from 0-90 degrees and no gross 
instability, healed scars over the knee and crepitus.  It was 
felt that the veteran would not benefit from prolonged 
standing at work.

Pursuant to the Board remand in January 1994, the RO invited 
the veteran to submit additional evidence.  The veteran's 
appeal also included the issue of an earlier effective date 
for the 20 percent rating.  The records received years later 
showed Dr. WLP reported in mid 1993 that the veteran had a 
full range of motion, slight tenderness, no gross instability 
of the left knee and that he ambulated without a limp.  

A VA examiner early in 1994 noted left knee flexion was 105 
degrees and extension was 180 degrees, with left quadriceps 
atrophy and medial instability.  The examiner noted that 
radiology reports showed severe and advanced degenerative 
joint disease.  Outpatient records showed range of motion of 
0-90 degrees in 1994 and on reexamination in December 1995.  
The examiner in late 1995 reported no apparent instability, 
and significant quadriceps muscle atrophy.  The examiner 
noted the veteran worked at the post office.  

The RO in February 1996 continued the 20 percent rating under 
Diagnostic Codes 5257-5299, but rated the disability as 
severe degenerative joint disease of the left knee, status 
post surgical procedures.  The rating board discussed the 
limitation of motion criteria and instability criteria for a 
higher rating.  The supplemental statement of the case 
included Diagnostic Codes 5010, 5257, 5260, 5261 and 
38 C.F.R. § 4.40.  The Board in September 1996 again remanded 
the claim for increase, and denied an earlier effective date 
for the increase to 20 percent that the veteran did not 
appeal.  

A VA examiner in October 1996 reported left knee flexion to 
90 degrees, extension to 0 degrees and significant quadriceps 
muscle atrophy.  The examiner stated the knee did not appear 
to exhibit any instability, but that the veteran had 
limitation of motion and atrophy from degenerative joint 
disease.  

It was reported that he worked at the post office and could 
not have an arthrodesis or joint fusion to relieve pain 
because he would be unable to do his job.  The examiner said 
he was limited at work from pain and limitation of motion, 
that he had evidence of incoordination and weakened movement 
and was unable to carry out his job in a satisfactory 
fashion.  

The VA examiner in June 1997 noted the left knee flexion was 
80 degrees with pain. and that objectively the veteran had no 
subluxation or lateral instability.  The examiner mentioned 
tenderness and atrophy.  The examiner reported that the 
veteran's work as a postal worker required a lot of bending 
over and some climbing on trucks, that he had a lot of pain 
and swelling at work, and that he had used up all of his sick 
leave.  Pain was visually manifested when he walked and he 
was tender over the left knee.  

The examiner added that the veteran had functional limitation 
from the complained of manifestations, that included pain, 
swelling and weakness, that interfered with his work as a 
postal worker.  The examiner stated that the veteran had 
weakened movement.  The examiner felt he was able to hold 
employment in a civil occupation, but one that did not 
require excessive walking, climbing stairs, squatting or 
bending of the knees.  The examiner said the pain was visibly 
manifested on movement of the knee and that the degree of 
atrophy had been addressed earlier.  The examiner felt there 
was adequate pathology to support the subjective complaints 
that included instability. 

The RO in December 1997 increased the rating to 30 percent 
under Diagnostic Codes 5299-5257 from January 1991.  The RO 
again characterized the disability as severe degenerative 
joint disease of the left knee, status post surgical 
procedures.  
The RO discussed the limited motion that would support a 
higher rating than 30 percent and referred to the weakened 
movement, pain and quadriceps atrophy.  This issue was again 
remanded in November 1998 to consider VAOPGCPREC 23-97 
(hereinafter, G. C. Prec. 23-97) as a basis for a rating 
increase and to obtain VA and private treatment records.

VA clinical records beginning in the mid 1980's were 
received.  Additional newly received reports noted during 
1999 that the veteran complained of left knee pain and that 
he was described as ambulatory.  The reports all dated prior 
to his hospitalization in January 2000 for a TLKA did report 
a range of motion for the left knee not mentioned previously.  
He had 5-85 degrees of knee motion late in 1993.  In mid 1995 
on one occasion it was 0-120 degrees.  The clinical records 
received from JAJ, MD, on this occasion for the period of the 
mid 1980's through early 2001 include no range of motion in 
degrees for the left knee.  On examination late in 1996 Dr. 
JAJ reported full range of motion of the extremities.  On one 
occasion in mid 1997 he reported the veteran's complaint of 
stiffness of the knees.  In late 1998 the veteran reportedly 
was concerned about the amount of time he had lost from work 
due to the severe arthritic complaints, although the knees 
were not referenced directly.  

The RO in June 1999 granted a separate 10 percent evaluation 
under Diagnostic Codes 5010-5260 for degenerative joint 
disease of the left knee.  The RO based its decision on 
painful motion and the severity of the arthritis.  The RO 
selected July 1, 1997 as the effective date, noting this date 
coincided with the publication date of G. C. Prec. 23-97.  
The RO discussed the matter in the context of "service 
connection" and referenced the degree of limitation of 
motion that would support a higher rating.  The RO continued 
the 30 percent rating for the left knee disability under 
Diagnostic Code 5257, in effect from January 1991.  The RO 
rated this component of the left knee disability as status 
post surgical procedures of the left knee and noted the 30 
percent rating corresponded to severe recurrent subluxation 
or lateral instability.  

The RO in August 1999 issued notice to the veteran and a 
supplemental statement of the case that addressed the 
multiple ratings for the left knee and the effective date 
therefore.  The RO received the veteran's disagreement with 
the initial 10 percent rating for arthritis in September 
1999.  In October 1999 he contacted the RO and asked for an 
explanation of G. C. Prec. 23-97.  In separate correspondence 
he argued that he should have an effective date retroactive 
to 1979 for the multiple ratings since he had been improperly 
rated.  




On an examination in August 1999, Dr. WLP noted that the 
veteran was employed as a letter carrier, but could not 
perform his job on account of knee pain.  Left knee flexion 
was 80 degrees; there was marked crepitus and no gross 
instability.

The RO reviewed the claim for an earlier effective date in 
February 2000, and granted an effective date in November 1991 
for the separate 10 percent rating for degenerative joint 
disease of the left knee.  According to the RO, this 
effective date coincided with the termination of a temporary 
total disability evaluation for convalescence.  The RO found 
that the veteran had painful motion on being released from 
the hospital in August 1991.  

The statement of the case on this issue in February 2000 had 
no implicit or express evaluation of the initial rating, 
which the veteran had disagreed with.  He disagreed with the 
effective date in July 2000, arguing the attached medical 
records submitted (duplicates of previously reviewed reports) 
showed treatment for left knee arthritis from 1984.  

The RO in September 2000 granted a June 26, 1984 effective 
date for the 10 percent rating of degenerative joint disease 
of the left knee.  The RO stated this date coincided with the 
first X-ray evidence of the disease and that this was a 
requirement for service connection.  The RO also implemented 
the 30 percent rating from January 1991 for the other 
component of the left knee disability that has been subsumed 
in the rating for the TLKA.

In February 2001 the veteran disagreed with the June 1984 
effective date by arguing that it should be from January 15, 
1979, based on the X-ray evidence on file.  The RO in March 
2001 denied an earlier effective date for the separate 
evaluation upon finding that in 1979, the record showed that 
he had full range of motion of the knee and no instability, 
the X-ray evidence of arthritis notwithstanding.  He argued 
in April 2001 that the Board decision in 1979 noted 
arthritis, and that the service medical records showed he 
received a profile for instability of the left knee.



Criteria

Effective date

The Board shall be bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. In the case of 
liberalizing laws and Department of Veterans Affairs issues, 
see § 3.114.  Unless specifically provided. On basis of facts 
found.  38 U.S.C.A § 5110; 38 C.F.R. §§ 3.400(a), 3.400(p).


Increased/initial ratings

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155 (2001).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2001).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2001).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2001), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively: Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

Tibia and fibula, impairment of: a 40 percent rating is 
provided for nonunion, with loose motion, requiring brace.  
Malunion: a 30 percent rating is provided with marked knee or 
ankle disability, with moderate knee or ankle disability a 20 
percent is provided and with slight knee or ankle disability 
the rating is 10 percent.  Diagnostic Code 5262.

A 10 percent evaluation may be assigned for superficial scars 
that are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803.

A 10 percent evaluation may be assigned for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804.

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase, but that in either case, the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  


Analysis

Duty to Assist

As noted previously there have been changes in the law during 
the pendency of this appeal, specifically the enactment of 
the VCAA.  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).

The Board observes that, in regard to the matters decided, 
the appellant has not indicated at any stage in this appeal 
that pertinent evidence exists, or was brought to the 
attention of the RO or the Board, but not requested.  The RO 
notified the appellant of the evidence needed to substantiate 
the claims through statements of the case, supplemental 
statements of the case and other correspondence pertinent to 
these claims, and in particular provided him pertinent VA 
regulations.  

The appellant was afforded the opportunity to submit 
arguments in support of these claims and in fact did so.  The 
appellant was also afforded a Board hearing.  Thus it would 
appear that he is satisfied the record as it is presently 
constituted clearly expresses the basis for his claims.

The arguments for entitlement to earlier effective dates and 
rating increases in this case are not more properly styled as 
purely legal questions, which the VCAA would not affect.  See 
for example Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  However, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claims has been identified and obtained pursuant to the Board 
remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claims for earlier 
effective dates and the specified rating increases.  The 
appellant has not indicated the likely existence of any 
evidence that has not already been obtained or provided that 
would be crucial in the claims from the standpoint of 
substantiating compliance with the applicable law or VA 
regulations.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  The appellant has not disputed 
that VA has completed the development required.  See Dixon v, 
Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. 
App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 
(1994).  

Indeed, the RO was conscientious in seeking a complete record 
of VA and private medical treatment and this is shown in the 
comprehensive submissions from the veteran's personal 
physicians that supplement an extensive record of VA medical 
treatment over several decades.

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claims, arranging a personal hearing, obtaining 
records he identified and providing the pertinent VA 
regulations.  The Board has not overlooked the recently 
published VA regulations that implement the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, these 
provisions do not provide any rights other than those 
provided by the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West Supp. 2001).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand to 
have the RO adjudicate his claims for increase and earlier 
effective dates under the new law would only serve to further 
delay resolution of the claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


Earlier effective date for a separate 
evaluation for degenerative joint disease 
of the left knee.

The Board notes that when it initially asked the RO to 
consider potential entitlement to a separate rating under G. 
C. Prec. 23-97, it was not implicitly directing that a 
separate rating be granted.  The Board did not mention the 
relevant VAOPGCPREC 9-98 (hereafter, G. C. Prec. 9-98) issued 
on August 14, 1998.  When the case was most recently returned 
to the Board, the RO had determined that the G. C. Prec. 23-
97 warranted a separate 10 evaluation for the left knee 
degenerative joint disease from June 1984.  

The Board cannot presume this application of the law is 
correct without further discussion since the veteran now 
insists he is entitled to an earlier effective date as well 
as a higher initial rating.  The Board notes that the RO 
selected June 26, 1984, which coincided with the date of the 
veteran's admission to a VA hospital.  The claim for increase 
was received several days earlier in June, but any 
discrepancy in the date is seen as harmless for purposes of 
this decision since it would not affect compensation.  The 
information on file shows he received a total rating 
effective July 1, 1984. 

The Board must observe that final rating decisions cannot be 
reversed or revised except on the basis of clear and 
unmistakable error (CUE) or grave procedural error.  The 
veteran has not articulated a claim for an earlier effective 
date for the separate evaluation based upon CUE, and a claim 
on that basis has not been reviewed by the RO in the first 
instance.  He asserts in essence that he was incorrectly 
rated based on the evidence, which on its face is a claim 
based on a disagreement with how the evidence was weighed and 
evaluated.  His argument in 2001 clearly shows he was 
disagreeing with the way the evidence had been evaluated.

Issued on July 1, 1997, G. C. Prec. 23-97 authorized ratings 
under both Diagnostic Codes 5003 and 5257 for disability of 
the knee, and as such it was a change in regulatory 
interpretation after a final Board decision in 1985.  Thus it 
would be difficult to argue that position taken earlier in 
the initial rating and on affirmance in 1985 was not 
substantially justified.  See for example Olney v. Brown, 7 
Vet. App. 160, 162 (1994).  Persuasive reasoning is shown 
more recently in Sweeny v. West, 
No. 96-759 (U.S. Vet. App. March 31, 1999)

In general, for example, an effective date based upon 
judicial precedent would be fixed in accordance with the 
facts found but may not be earlier than the date of receipt 
of the claim.  In the veteran's case, a claim for increase 
was filed in 1991, and pending on appeal in 1997.  The Board 
notes that G. C. Prec. 23-97 was issued pursuant to the 
Court's direction in another matter (citation omitted, 
unpublished decision in 1997).  

If, however, a judicial precedent results in an 
administrative issue (such as a liberalizing change in a 
regulation), and an award may be predicated upon the 
administrative issue.  Then 38 U.S.C.A. § 5110(g), which 
38 C.F.R. § 3.114 implements, would apply.  See VAOPGCPREC 
10-94.  Thus, it would appear that the RO was exceptionally 
generous in granting an effective date in 1984.  See 
38 C.F.R. § 3.400(p).  However, in the claim for an earlier 
effective date than 1984, the Board is not obliged to 
acquiesce and adopt the RO's reasoning. 




Under section 3.114 the effective date could be no earlier 
than the date of the reopened claim, but in no case earlier 
than the effective date of the liberalizing law or VA issue.  
The Board believes the effective date in 1984 does not 
represent the correct application of 38 C.F.R. § 3.114 and 
other applicable regulatory criteria to the evidence.  

As a result there is no basis for the Board to grant the 
benefit retroactively to 1979 in the absence of CUE or grave 
procedural error.  This would not likely have a direct effect 
on the veteran's claim from the standpoint of current 
benefits or cause any reduction retroactively.  See for 
example 38 C.F.R. § 3.500(a).

The Board notes that the specific elements of a CUE claim are 
set forth in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) as 
a three-pronged test for purposes of determining whether such 
error is present in a prior determination.  For purposes of 
determining whether CUE is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  The veteran is 
referred to the recently enacted 38 U.S.C.A. §§ 5109A, 7111 
and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O) 
regarding a claim of such error in a prior Board decision.  





Regarding grave procedural error, there is no argument for 
any nonstatutory basis to find the initial determination 
nonfinal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 
Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001) interpreting 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), Simmons v. 
West, 14 Vet. App. 84, 91 (2000), Tetro v. Gober, 14 Vet. 
App. 100 (2000) and Bailey v. West, 160 F.3d 1360 (Fed. Cir. 
1998).  

The Board in 1979 noted the service medical records mentioned 
left knee pain and instability, and reported the more recent 
X-ray findings of arthritis and no demonstrable limitation of 
motion.  The service medical records did not mention lateral 
instability, and arthritis was noted clearly thereafter in 
private and VA reports.  

The initial rating did not articulate the precise basis for 
the rating.  Thus, the basis for the initial 10 percent 
rating under Diagnostic Code 5299 for chondromalacia of the 
left knee becomes evident from the statement of the case late 
in 1979.  

It contained regulations for Diagnostic Codes 5003 and 5257, 
which indicates the RO recognized arthritis as a component of 
the knee disability early on, although it was not expressly 
reflected in the choice of Diagnostic Codes in the initial 
rating determination.  

The Board believes this was a sufficient explanation of the 
basis for the rating at the time.  Since chondromalacia is 
not a listed disorder, the RO in essence did not ignore 
limitation of motion in light of the then current medical 
findings.  Undoubtedly it was aware of the characteristic 
manifestations of the disorder as defined.  So from the 
initial rating the consideration of limitation of motion 
criteria was correct, since the record did not show recurrent 
subluxation or lateral instability.  Thus, the Board finds no 
basis in the law for an effective date retroactively prior to 
June 1984.


Increased initial rating for the 
separately evaluated left knee 
degenerative joint disease, and a rating 
in excess of 30 percent for the 
separately rated left knee postoperative 
residuals.

As for the initial rating assigned for the left knee 
degenerative joint disease, the Board finds that a higher 
rating than 10 percent not warranted based on facts found for 
any period the separate rating may arguably be applicable.  
The Board does not agree that the June 1984 effective date is 
a correct application of law as discussed previously.  Even 
if assumed plausible, however, the facts do not support a 
higher rating for this component then or for any period prior 
to January 2000.  

Beginning in 1984 the RO referred to Diagnostic Codes 5257 
and 5299.  The medical reports then of record did not mention 
lateral instability or recurrent subluxation, which are 
necessary elements of a rating under Diagnostic Code 5257.  
It would seem unreasonable to argue that the RO impermissibly 
relied upon the left knee range of motion test results 
because the factors contemplated by Diagnostic Code 5257, 
subluxation and lateral instability, were not shown.  
38 C.F.R. §§ 4.21, 4.31.  In essence the veteran eventually 
received a 20 percent rating from June 1984 based upon the 
initial 10 percent rating that was supplemented with the 
separate rating for degenerative joint disease. 

The facts of the case show no prejudice in not granting a 
higher initial rating from 1984.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1997); see also Drosky v. Brown, 10 Vet. 
App. 251, 255 (1997) (consideration of factors outside rating 
schedule is legal error) (citing Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992)).  
There has been no reference in the X-ray evidence to any knee 
dislocation.  Further, the orthopedic examinations that 
generated the range of motion test results clearly found no 
lateral instability in the appellant's left knee.  Given the 
objective medical evidence in the record upon which the 
rating board relied in the initial 10 percent rating, the 
Board finds that the RO reasonably coordinated the rating 
with objective impairment of function.  

The assessment of functional loss due to pain under 38 C.F.R. 
§§ 4.40, 4.45 would not generally apply to Diagnostic Code 
5257.  The RO listed the disability as arthritis beginning in 
1991 and considered section 4.40 as shown in a supplemental 
statement of the case.  Given that the rating from June 1984 
to January 1991 was 20 percent for the left knee it appears 
to have been an appropriate one for the limitation of 
function.  

As the veteran had 10 percent for the left knee arthritis 
based upon the objectively evidenced painful motion, the 
additional 10 percent originally assigned could reasonably be 
attributed to functional impairment.  There was no basis for 
a rating under Diagnostic Code 5257 beginning in 1984, and 
coordinating the impairment of the knee function under 
sections 4.40, 4.45 and 4.59 would reasonably support an 
additional 10 percent rating based on the limited motion.  

In other words, even to assume the veteran was eligible for a 
consideration of a higher initial rating from 1984, the 
prohibition against pyramiding would preclude a higher rating 
for the separately rated degenerative joint disease.  The 
private reports from mid and late 1984 noted he had no 
limitation of motion or instability, and no discomfort.  
Thus, the functional impairment was accounted for in the 
combined rating of 20 percent he has received.  38 C.F.R. 
§ 4.14.  

That ratings are to be coordinated with impairment of 
function has long been a principle of the VA rating scheme.  
38 C.F.R. § 4.21.  In summary, the record did not mention 
lateral instability or recurrent subluxation, so it is 
plausible to find that the rating was based on joint 
involvement of arthritis and functional impairment.  The 
rating and functional impairment were coordinated in the 
respective 10 percent evaluations, although the rating board 
in 1984 did not explain the precise rating scheme for major 
joint involvement.  Obviously a separate rating under 
Diagnostic Code 5257 was not mandated since the required 
residuals were not shown.  38 C.F.R. §§ 4.14, 4.31. 

Regarding the multiple rating of the left knee from January 
1991, the Board shall refer to the rating principles found in 
G. C. Prec. 23-97 which bind the Board in its determination 
where multiple ratings for the knee are at issue.  


The Board had directed the RO to consider this opinion.  In 
that opinion, the VA General Counsel noted that the Board had 
been directed to consider whether symptomatology for a rating 
under Code 5257 is duplicative or overlapping with the 
symptomatology for a rating under Code 5010 and 5003, and 
that the Veterans Benefits Administration had not taken a 
formal position on the issue.  According to the opinion, the 
crucial determinant is that a separate rating must be based 
upon additional disability.  

The VA General Counsel held that "...When a knee disorder is 
already rated under Code 5257, the veteran must also have 
limitation of motion under Code 5260 or Code 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those Codes, there is no additional 
disability for which a rating may be assigned". (emphasis 
added, citation omitted).  

The VA General Counsel explained that assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability, and that where additional disability is shown, 
however, a veteran rated under Code 5257 can also be 
compensated under Code 5003 and vice versa.  

As instructive is G. C. Prec. 9-98 that supplements and 
clarifies G. C. Prec. 23-97, and which the Court has not as 
yet addressed.  Therein the VA General Counsel explained in 
clarifying the earlier opinion that "... there would be no 
additional disability based on limitation of motion if the 
claimant does not at least meet the criteria for a zero-
percent rating under DC 5260 or DC 5261...Although the 
limitation of motion must be at least zero-percent disabling, 
it need not be compensable...Therefore, if a claimant has a 
disability rating under DC 5257 for instability of the knee 
and there is also X-ray evidence of arthritis and limitation 
of motion severe enough to warrant a zero-percent rating 
under DC 5260 or DC 5261, a separate rating is available 
under DC 5003 or DC 5010."  

The VA General Counsel concluded that, with a knee disability 
rated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, such limitation of motion need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  It was also the holding in this opinion that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Further 
it was held that the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under the applicable 
codes for rating arthritis.  

Both opinions expressly held that if the knee disability was 
manifested by arthritis and instability, then a separate 
rating was not available for arthritis unless there was 
evidence of limitation of motion to the degree that 
corresponded to the schedular 0 percent rating for limitation 
of flexion or extension.  In other words, the limitation of 
motion to the required degree establishes the currently 
existing disability for purposes of a separate rating.  Thus 
functional impairment as described under sections 4.40, 4.45 
and 4.59 cannot logically be applied to rate the knee 
arthritis separately if no disability, as defined, is 
present.  

Further, as Diagnostic Code 5003 notes, in the absence of 
limitation of motion, or painful motion, two major joints or 
groups of minor joints must be involved to receive a 10 
percent rating.  One joint may receive a 10 percent rating 
where the arthritis is manifested by limitation of that is 
not compensable.  Further, it is provided that ratings for 
joint involvement cannot be combined with ratings based on 
limitation of motion.  The knee is a major joint.  38 C.F.R. 
§ 4.45.  

The VA General Counsel in G. C. Prec. 9-98 added the 
alternative basis for a separate rating for arthritis that is 
not manifested by limitation of motion in a joint to the 
required degree.  The theory being that with arthritis 
painful motion is given the same consideration as limited 
motion under the applicable regulations.  Thus the veteran 
would have been entitled to a separate rating for arthritis 
but not under 23-97, as the limitation of motion shown at any 
time did not meet the 0 percent criteria.  However he 
complained of painful motion, and examiners did not find 
reason to question his presentation.  

The VA General Counsel noted that the provisions of 38 C.F.R. 
§ 4.14 imposed limitations on multiple ratings.  Thus, the 
separate rating for the left knee disability must reflect 
distinct the limitation of function for a specified rating to 
comport with the constraints imposed under 38 C.F.R. § 4.14.  
The veteran then would have qualified for a separate rating 
under the alternative basis set forth in G. C. Prec. 9-98.  
That is he had arthritis of a major joint without 
noncompensable (0 percent) limited motion, but satisfactory 
evidence of painful motion.  

As noted previously, the record shows that the veteran's 
multiple ratings for the left knee from January 1991 to early 
January 2000 combined to 40 percent under 38 C.F.R. § 4.25, 
as a result of the retroactive grant of the separate 10 
percent evaluation.  However, the Board must point out that 
from 1991 the RO had rated the disability as degenerative 
joint disease (rated as severe osteoarthritis on the October 
1991 rating decision) and eventually 30 percent disabling 
before it assigned the separate 10 percent rating for 
degenerative joint disease.  

Thus, the RO since 1991 had identified the functional 
impairment correctly as based on degenerative joint disease, 
albeit in error in placing it under Diagnostic Code 5257.  As 
noted previously, coordinating the disability evaluation with 
functional impairment is the principle of the VA disability 
rating scheme.  In essence, the veteran received a 40 percent 
rating for the left knee degenerative joint disease from 
January 1991 to January 2000 since, according to several 
medical examiners, he did not demonstrate either lateral 
instability or recurrent subluxation.  Thus to assign a 
higher initial rating for the separately rated degenerative 
joint disease would require that the Board pyramid the 
disability rating.  The fact that the RO rated degenerative 
arthritis under Diagnostic Code 5257 does not control.  

The RO did not coordinate the Diagnostic Code with the 
disability, in this case degenerative joint disease.  The 
Board is mindful of the obligation to liberally interpret the 
regulations to allow for the maximum possible benefit while 
protecting the interests of the government.  38 C.F.R. 
§§ 3.103(a), 3.303(a) (2001).  The record clearly shows that 
since 1991, the same manifestations were being rated under 
different diagnoses, which is precluded under section 4.14.  


For example, the outpatient VA examiners in 1991 expressly 
stated there was no instability of the left knee.  The VA 
examiner in 1994 reported medial instability, not lateral 
instability, the latter being a crucial rating element.  

The VA examiner in 1995 found no apparent instability and the 
VA examiner in 1997 expressly found no subluxation or lateral 
instability.  It is significant that his personal physician, 
Dr. WLP reported no instability on examinations in 1991, 1993 
and 1999.  

The veteran clearly does not have objective evidence of 
lateral instability or recurrent subluxation.  Although the 
VA examiner in 1997 found his subjective complaints could 
support various manifestations including instability, there 
was no express finding of lateral instability or recurrent 
subluxation on any examination of record including the 1997 
VA examination.  

The Board must not evaluate on factors wholly outside the 
rating criteria. and he does not have elements that relate to 
the criteria under Diagnostic Code 5257.  See for example 
Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  As 
significant is that he does not have limitation of motion 
that would support the minimal compensable rating for the 
knee without application of the proviso for arthritis that 
allows for painful motion to be rated as limited motion.  

In essence since January 1991, as the rating for the left 
knee now shows, the veteran has received an additional 30 
percent rating for functional impairment of the left knee.  
Thus section 4.14 would preclude an increase in the initial 
10 percent rating on the same factors that supported a 30 
percent rating for osteoarthritis of the left knee prior to 
the separate rating for degenerative arthritis.  In summary 
the Board does not find an increase in the initial 10 percent 
rating of degenerative joint disease is warranted in view of 
the historical rating since 1991, which utilized range of 
motion and functional impairment criteria.  38 C.F.R. § 4.14.

As a final matter regarding the left knee rating, the Board 
has previously noted that the veteran did not withdraw his 
appeal for a rating increase after the RO granted the 
separate evaluation in June 1999.  The Board observes that 
from January 1991 to January 2000, there is a plausible basis 
to deny a rating in excess of 30 percent for the left knee 
under Diagnostic Code 5256, as the record does not contain 
any reference to ankylosis.  The extent of limitation of 
motion prior to the TLKA in January 2000 falls substantially 
short of that required by Diagnostic Codes 5260 and 5261 for 
a higher rating.  

There is no basis for a higher evaluation under Diagnostic 
Code 5262, requiring nonunion with loose motion, requiring 
brace.  VA examiners have not reported finding nonunion of 
the tibia and fibula.  As for the symptoms that the veteran 
experienced, the Board notes that his rating incorporated 
known residuals as the combined evaluation of 30 percent and 
10 percent combined to 40 percent.  

Absent a medical diagnosis of symptomatology that comports 
with the alternative criteria for a 40 percent disability 
rating under Diagnostic Code 5262 or higher under Diagnostic 
Code 5256 for ankylosis, the Board concludes that it is 
plausible to deny a higher rating under those criteria.  The 
same reasoning would support a finding that the knee scars do 
not warrant a compensable rating under Diagnostic Codes 7803, 
7804, or 7805.   See for example Dusek v. Derwinski, 2 Vet. 
App. 519, 521 (1992)


Earlier effective date for a separate 
evaluation. for degenerative joint 
disease of the right knee and an 
increased initial rating.

Factual background

The veteran asserts that the effective date for a 10 percent 
rating for degenerative joint disease of the right knee 
should be earlier than June 4, 1997.  The record shows no 
reference to the right knee until a VA examination of the 
left knee in 1985.  

On that examination there was X-ray evidence of arthritis of 
the right knee as well as in the left knee.  The right knee 
was X-rayed for comparison only according to the report.  
There was no mention of the right knee in extensive private 
reports that begin in the mid 1980's, and in other VA records 
through the early 1990's.  The veteran did not mention the 
right knee in a letter to the RO in 1994.  The X-ray obtained 
for a VA examination in 1995 was read as showing mild 
arthritis of the right knee.  

The examiner's diagnosis included mild degenerative joint 
disease of the right knee. On a VA examination in 1995, the 
veteran was found to have a range of motion in the right knee 
of 0-140 degrees, intact collateral and cruciate ligaments 
and no evidence of meniscal injury.  On a VA examination in 
1996, there was slight swelling of the knee, no deformity and 
no apparent instability.  The range of motion was 0-140 
degrees, the cruciate ligaments were intact and there was no 
evidence of meniscal injury.  The same diagnosis was included 
in the report of reexamination of the left knee in October 
1996.  On that occasion it was reported that the left knee 
pain caused him to put more stress or the right knee which 
bothered him more over time.

The RO received the veteran's letter regarding service 
connection for problems with his right knee on June 4, 1997.  
A June 1997 VA examination for the left knee also noted that 
he reported the beginning of some right knee pain from 
favoring the left knee.  The X-ray revealed several loose 
bodies in the right knee joint space.  The examiner diagnosed 
degenerative arthritis of both knees.  However, the 
examiner's addendum comments were directed to the left knee.  
He told the examiner that he put more weight on the right 
knee and favored the left knee.  Right knee flexion was 130 
degrees without pain.  The examiner remarked that there was 
no swelling or instability, but that both knees limited 
excessive walking, climbing stairs, squatting or bending.  
Contemporaneous private treatment records did not include 
clinical examination findings for the right knee other than a 
reference to crepitus.


The RO in December 1997 denied service connection for 
degenerative arthritis of the right knee as secondary to the 
service-connected disability of the left knee.  The RO issued 
notice in December 1997 and the veteran filed a notice of 
disagreement in January 1998 on a VA Form 9.  The RO issued a 
statement of the case in March 1998 that noted a notice of 
disagreement had been received in January 1998.  His January 
1999 letter sent to the Board mentioned the right knee claim 
that he said he had "appealed".  The Board received the 
letter in February 1999 and forwarded it to the RO in March 
1999.  

Extensive private records received in 1999 noted crepitance 
of both knees on a September 1996 physical examination.  
There was no complaint referable to the right knee and the 
physician gave no diagnosis for the right knee.  VA records 
were received that showed degenerative changes of the right 
knee on a September 1993 X-ray, and again on radiology 
reports in September 1994 and July 1995.  The corresponding 
clinical records noted only a complaint of left knee pain.  
The September 1996 clinical record reported left knee pain 
complaints and noted that he had arthritis in both knees.

The RO received the veteran's January 2000 letter on January 
6 wherein he requested to "reopen" the claim of service 
connection a right knee disability as secondary to the 
service-connected left knee disability.  With his letter was 
a December 1999 medical statement that the right knee 
degenerative joint disease was secondary to the service-
connected left knee disability.  In another December 1999 
statement received later, the same physician noted that undue 
stress placed on the right knee caused a compensatory 
arthritis.

The RO in February 2000 denied the claim and furnished a copy 
of the rating decision to the veteran.  He disagreed in March 
2000 referring to the physician's statement and Simon v. 
Derwinski, 2 Vet. App. 621 (1992).  The RO issued a statement 
of the case in October 2000, and received the veteran's 
appeal in December 2000.  


A VA examiner in December 2000 reported tenderness over the 
medial joint line, and crepitus with ranges of motion (not 
stated in degrees).  There was X-ray evidence of degenerative 
joint disease.  The examiner stated that the veteran had 
worse degenerative joint disease because of compensation for 
the left knee.  VA follow-up in December 2000 showed right 
knee complaints of swelling and of the knee hurting.  The 
examiner reported there was significant crepitus throughout 
the range of motion (not reported in degrees) of the 
patellofemoral articulation, tenderness around the 
anteromedial aspect of the knee and no effusion.  The 
examiner stated that the degenerative changes were really not 
that bad, and that the veteran should continue using Tylenol.  
The examiner, in essence, felt that he should have light duty 
at work because of both knees.  

The RO in January 2001 granted service connection for 
degenerative joint disease of the right knee and assigned a 
10 percent rating.  The RO assigned the rating from February 
18, 1999, the date that it had received the veteran's January 
1999 letter which it construed as a reopened claim.  The 
veteran in February 2001 disagreed by stating he was timely 
with an appeal in 1998, and that he should have an effective 
date in 1993 based on X-ray evidence of right knee 
degenerative joint disease.  He made the same argument 
regarding timeliness in a February 2001 contact with the RO.  
The RO in March 2001 granted a 10 percent rating from June 4, 
1997.  He disagreed by arguing that the effective date under 
section 3.310 should be from an X-ray report in September 
1993 that showed degenerative arthritis of the right knee.  

When the RO in January 2001 granted service connection for 
the degenerative joint disease of the right knee, it rated 
the disability 10 percent under Diagnostic Codes 5010-5260.  
The veteran in February 2001 disagreed with the initial 
rating based on earlier VA examinations, swelling and 
limitation of motion. 

A VA examination later in January 2001 showed the veteran 
complained of constant pain, no flare ups, stiffness and 
giving way.  The examiner found a normal appearing right 
knee, no swelling and no objective evidence of pain or 
deformity.  The examiner characterized the range of motion 
from 0-120 degrees as full.  The examiner reported that the 
knee was stable with negative drawer, Lachman and McMurray 
signs.  

An X-ray was read as showing soft tissue calcification, 
moderate degenerative arthritis and interarticular loose 
body.  The diagnosis was degenerative arthritis of the right 
knee with a 10 to 15 percent functional loss due to pain.

The veteran argued in April 2001 that the RO did not consider 
the 10 to 15 percent functional loss, and that he should 
receive a rating for limitation of motion and arthritis.  He 
argued that the VA examination in January 2001 found moderate 
degenerative changes that corresponded to a 20 percent 
rating.  At the Board hearing he stated his problem was 
mostly pain (T 6).


Criteria

The following are pertinent criteria in addition to 
previously cited law and regulations: 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  



A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).


Analysis

Earlier effective date

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection shall be the later of the date of 
claim or the date entitlement arose.  

The claim is essentially one for an earlier effective date 
for service connection for the right knee, which the RO 
styled as an earlier effective date for the 10 percent 
rating.  There is no appeal as to the initial 10 percent 
rating for the right knee except that it should be effective 
earlier.  The level of disability is a separate element from 
the effective date issue that is before the Board.  

The basis for the June 4, 1997 effective date selected by the 
RO is readily apparent from the record.  Noteworthy is that 
the veteran and his representative sought to challenge the RO 
decisions on the disability rating for the service-connected 
left knee disability rating.  

Nothing specific or formal to a claim for the right knee was 
communicated to the RO until June 4, 1997, when 
correspondence was received that referenced the intention to 
claim service connection.  However, there is another 
pertinent communication earlier in the claims folder.  It was 
during the VA examination late in 1996, that the veteran 
first directed comments to the right knee as being affected 
on account of the left knee.  This would appear to constitute 
sufficient evidence of intent to seek compensation for the 
right knee.



The appellant argues that the award of service connection 
should be made effective from the early 1990's, when 
arthritis of the right knee was initially shown.  The 
applicable law provides the effective date for an original 
claim is governed by 38 U.S.C. § 5110(a), which provides such 
an effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
claim.  The implementing regulation 38 C.F.R. § 3.400(b)(2) 
provides that the effective date shall be date of receipt of 
claim or date entitlement arose, whichever is later, unless 
the claim received within one year after separation from 
service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The appellant's argument does 
not contend he filed a right knee claim at that time.  The 
medical records noted the right knee incidentally in 
comparing it to the left knee, but it was not mentioned in 
clinical records in the context of a claim until the VA 
examination late in 1996. 

Although the veteran's right knee was observed in connection 
with the primary focus on the left knee, the Board must point 
out that mere presence of the medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for the condition.  Brannon v. West, 12 Vet. App. 
32, 35 (1998).  

The record shows that the veteran's submissions to the RO and 
the Board prior to late 1996 referred to the left knee.  
Thus, the Board finds that a review of all of the evidence 
prior to late 1996 does not reasonably reveal that he was 
seeking service connection for the right knee.  See also 
Buckley v. West, 12 Vet. App. 76, 82-83 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  Simon, supra, cited to by the veteran 
is relevant to the determination of service connection, but 
the holding it is not pertinent to the effective date 
determination in this case.


The veteran's argument that the early X-ray evidence should 
constitute, in essence, an informal claim is not persuasive 
in light of the previously referenced case law.  However, 
under section 3.157(a) a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1) addresses when a VA examination report 
may constitute an informal claim.  

This provision is applicable when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination.  A claim specifying that 
service connection for the right knee was a benefit sought 
was submitted within one year of the examination date in late 
1996.  Therefore, the elements for acceptance as a claim 
under the regulation is met here. 

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to June 1997.  
Consequently, the record does allow for an earlier effective 
date for service connection in this case.  The VA orthopedic 
examination report of October 1996 was followed by a 
communication or actions contemplated by 38 C.F.R. §§ 3.157 
and 3.160 to establish an informal claim at the time.  
Therefore, the appropriate effective date for service 
connection should be October 23, 1996, and compensation would 
be properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. §§ 3.31, 3.157(b)(2).  

In summary, the Board concludes that the June 1997 date that 
the RO received the veteran's correspondence regarding 
service connection for the right knee is not the pertinent 
date of claim for effective date purposes.  On receipt of the 
veteran's correspondence, the claim was decided on the record 
culminating with the favorable RO decision.  The record as 
noted previously does not support an effective date earlier 
in the 1990's.  However, there is evidence that may 
reasonably be construed as an informal claim within the year 
preceding the formal application in June 1997 that allows for 
an earlier effective date from October 23, 1996.  



Increased initial rating

Regarding the initial rating, there is no question of 
potentially two ratings for the right knee, as neither 
lateral instability nor recurrent subluxation has been 
reported.  The limitation of motion criteria are applicable 
for degenerative joint disease and they are supplemented with 
the criteria found at 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
G. C. Prec. 9-98.  

The Board notes that arthritis is included as a component of 
the disability, and the RO recently considered limitation of 
motion criteria.  The facts of this case do not fall within 
the guidelines for assignment of multiple ratings, as the 
current rating contemplates limitation of motion and 
functional impairment that otherwise would not be compensable 
under the specific rating criteria for limitation of motion 
found at Diagnostic Codes 5260 and 5261.  Therefore, 
consideration of multiple ratings is not applicable at this 
time.

The veteran's arthritis of the knees was rated initially in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (Code 5010, traumatic arthritis, 
follows Code 5003 criteria) and 5260 that assess basically 
the level of orthopedic disturbance from limitation of motion 
and painful motion as primary rating criteria for the 
incremental ratings from 0 to 50 percent.  The RO applied the 
rating scheme for limitation of motion under Diagnostic Code 
5260, which is appropriate for the veteran's disability in 
view of the diagnosis for the knee and symptomatology.  38 
C.F.R. § 4.21.  

The Board observes that the RO assigned an initial 10 percent 
evaluation based upon VA examinations that did report 
appreciable limitation of motion when it is compared to the 
standardized description of knee motion in the rating 
schedule.  From the standpoint of the initial rating, the 
Board finds that a 20 percent evaluation is warranted in view 
of the evidence showing radiology confirmation of arthritis 
of the knees, tenderness and complaints of knee pain that 
increased with exertion.  

The rating criteria applicable to arthritis would in this 
case reasonably allow for a 10 percent rating at a minimum 
since the evidence viewed liberally appears to show 
satisfactory evidence of painful motion.  There are 
persistent knee pain complaints and the more recent 
examination report did show limitation of motion and 15 
percent functional impairment from pain.

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased initial 
evaluation beyond 10 percent is warranted for the right knee.  
The knee symptoms, overall, do appear to more closely 
approximate a level of impairment contemplated in a schedular 
evaluation of 20 percent.  Although the rating scheme does 
not require a mechanical application of the schedular 
criteria, here applying the rating schedule liberally results 
in a 20 percent evaluation for the knee recognizing a 
symptomatic right knee characterized by function limiting 
pain and demonstrable limitation of motion. 

The objective examination findings overall, viewed liberally, 
support a conclusion that the veteran's disability is 
productive of more than minimal impairment.  The Board 
observes that appreciable limitation of motion is shown on 
the most recent examinations.  Thus, the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint would clearly be appropriate 
in the veteran's case and allow for a 20 percent rating under 
38 C.F.R. § 4.59 when the overall disability picture is 
considered. 

The recent VA examination appears to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  The Board 
believes that the record does reflect appreciable disability 
to allow for a higher evaluation than the minimum compensable 
rating scheme.  The VA examiner in 2001 did report functional 
loss linked to the right knee pain.  The 15 percent level of 
impairment attributed to the right knee allows the Board to 
elevate the rating to 20 percent under section 4.59.  That 
section would allow for more than the minimum rating in this 
case, but no higher than 20 percent in view of the overall 
disability shown in the various medical reports.  

No examiner reported ankylosis of the knee more appreciably 
disabling with manifestations of limited motion or functional 
impairment from pain, thereby precluding consideration of a 
higher evaluation.  The examiners have noted functional 
impairment in the work place is in part due to the right 
knee.  Although the left knee predominates, the right knee 
cannot be overlooked from the standpoint of functional 
impairment it contributes to the disability picture.  In 
summary, the Board concludes that the evidentiary record 
supports a grant of entitlement to an initial evaluation of 
20 percent for the right knee disability with application of 
all pertinent governing criteria on a facts found basis.


Increased initial rating for a TLKA

Factual background

The record shows that the RO in February 2000 rated the 
veteran's left knee disability as TLKA for the first time.  
The RO assigned a 100 percent rating from January 5, 2000 
through February 2000 under section 4.30, and followed this 
with a 100 percent rating through February 2001, as provided 
for under Diagnostic Code 5055.  The RO designated the 
minimum 30 percent schedular rating for TLKA to take effect 
in March 2001.  The RO issued notice in February 2000.

A VA examiner in December 2000 reported the veteran's 
complaints of pain, swelling and buckling of the left knee.  
The range of motion of the left knee was 0-90 degrees; there 
was trace effusion and a stable knee to varus and valgus 
stress.  The examiner stated that the surgery would not 
necessarily resolve buckling.  The veteran was to have light 
duty at work for another month.  A follow-up visit in 
December 2000 found him with complaints of instability, 
clicking and occasional swelling.  The range of motion was 0-
120 degrees.  

On reexamination in January 2001, he was described as having 
50 percent functional loss, range of motion 0-90 degrees, and 
an unstable knee.  The scars were not described as tender or 
painful.  The examiner reported that he limped, that the knee 
was positive for crepitus and stiffness, and that he wore a 
brace.  

His complaints included flare-ups several times a month that 
lasted several days, swelling, lack of endurance, 
fatigability, instability, stiffness and weakness.  He stated 
that the left knee interfered with his usual occupation.  A 
VA report in May 2001 noted pain and instability that was 
worse with stooping and prolonged standing or bending.  The 
examiner found laxity with 30 degrees of extension and 90 
degrees of flexion.  The examiner reported a painful TLKA 
with instability.

The RO in June 2001 reviewed this evidence and increased the 
initial rating for the TLKA to 60 percent from March 2001.  
The RO in March 2001 issued notice.  The veteran did not 
respond to the RO's inquiry letter regarding issues on 
appeal.  He testified regarding the left knee pain and 
swelling, and being unable to walk or stand continuously (T 
3-5).


Criteria

The following are pertinent criteria in addition to 
previously cited law and regulations:

Knee replacement (prosthesis), prosthetic replacement of knee 
joint: the rating shall be 100 percent for 1 year following 
implantation of prosthesis.  A 60 percent rating is provided 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion 
rate by analogy to diagnostic codes 5256, 5261, or 5262 with 
the minimum rating 30 percent.  Diagnostic Code 5055.

Thigh amputation with disarticulation, loss of extrinsic 
pelvic girdle muscles shall be rated 90 percent.  Thigh 
amputation, upper third, one-third of the distance from 
perineum to knee joint measured from perineum shall be rated 
80 percent.  Thigh amputation, middle or lower thirds shall 
be rated 60 percent.  Diagnostic Codes 5160-5162.




Amputation of the leg with defective stump, thigh amputation 
recommended shall be rated 60 percent.  Amputation not 
improvable by prosthesis controlled by natural knee action 
shall be rated 60 percent.  Amputation at a lower level, 
permitting prosthesis shall be rated 40 percent.  Forefoot 
amputation proximal to metatarsal bones (more than one-half 
of metatarsal loss) shall be rated 40 percent.  Diagnostic 
Codes 5163-5166.

A 40 percent rating is provided for loss of use of the foot.  
Diagnostic Code 5167.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165. 
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.


Analysis

In general, an allegation of increased disability is 
sufficient to establish a plausible claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In the instant case, 
the veteran's left total knee replacement has been rated 60 
percent since March 2001 which coincided with the expiration 
of the 100 schedular rating period.  The 60 percent rating is 
the highest schedular evaluation for the disability.  Lesser 
manifestations are rated under alternative diagnostic codes, 
but the minimum rating is 30 percent.  The veteran's 
residuals are shown to result in severe impairment of 
function as they approximate the criteria for a 60 percent 
evaluation under Diagnostic Code 5055 for severe disability.  

The evaluation of the same disability under various 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  The 
"critical element" in determining whether separate entities 
may be assigned for manifestations of the same injury is 
whether there is overlapping or duplication of symptomatology 
between or among the disorders.  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  The veteran's current rating for the 
right total knee replacement considers painful motion and 
weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 
Board need not address whether or not the rating precludes a 
separate rating for instability of the knee.  The evaluation 
is 60 percent and therefore requires a discussion of the 
application of the amputation rule.  38 C.F.R. §§ 4.25, 4.68.  
Since the maximum schedular evaluation is now in effect an 
additional rating for pain under 38 C.F.R. §§ 4.40 and 4.45 
is not for consideration.

The amputation rule precludes assignment of a higher rating 
in this case.  Assuming separately ratable impairment for the 
knee, the combined rating could not exceed 60 percent.  This 
would exceed the amputation rating at a site above the knee 
but below the upper third of the thigh.  Amputation at the 
middle or lower thirds would allow for a 60 percent 
evaluation.  Because of the disability of the knee, elective 
amputation at the site above it in the lower portion of the 
thigh would allow for a 60 percent rating but no more.  Nor 
would amputation at the middle third permit more than 60 
percent for the entire disability based upon combined rating 
or alternatively allowing for reamputation above the knee 
which is also 60 percent at the elected site.

The same reasoning would apply if the veteran had foot drop 
linked this to the total knee replacement and in the event he 
had loss of use of the left foot.  For example, the rating 
would carry a 40 percent rating under Diagnostic Code 8521.  
To assign a separate rating for the foot drop or loss of use 
would conflict with the amputation rule and 38 C.F.R. § 4.14.

Finally, the Board notes that scars on the left knee were not 
reported objectively or tender, painful or repeatedly 
ulcerated.  Such scars are entitled to a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804.  Also, the scars were not shown to be productive of 
limitation on function of the part affected.  

Such scars would be rated accordingly uunder Diagnostic Code 
7805.  Unlike a combination of criteria for separate ratings 
for limitation of motion and instability for example, a 
rating for a tender scar would not amount to pyramiding, as 
the symptomatology for scars does not necessarily overlap.  
See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  However, 
the left knee surgical scars may not be rated to exceed the 
amputation rule on a scheduler basis.  

Even if the Board without argument interpreted the scar 
rating criteria to permit a separate evaluation for each 
tender and painful scar (cumulative rather than independent 
elements for the rating) whether or not widely separated, the 
amputation rule exception for scars is not one for general 
application.  Rather, read logically, it is applicable in the 
limited circumstances where the amputation may not provide a 
compensable evaluation such as the case with fingers and 
toes.  Thus it is a liberalizing provision of limited 
application.  


Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

The amputation rule as noted in Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997) prohibits more than a prescribed 
percentage rating for a specific amputation but still allows 
for extraschedular consideration.  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 294 (1992).  The RO considered 
this issue in the June 1999 supplemental statement of the 
case.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director for review.  
Thus there is no prejudice by a ruling on this phase of the 
claim for increase.  VAOPGCPREC 6-96.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  The Board does not find the veteran's disability 
picture regarding the knees to be unusual or exceptional in 
nature as to warrant referral of his case to the Director for 
review for consideration of extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board will note that the left knee is a 
principle disability in the work place according to the 
statements provided by the veteran's personal physicians in 
1999 and 2001, and VA clinicians in 2001.  The veteran also 
testified regarding the work limitations imposed on account 
of his knee (T 4-5).  

However, he reported in a VA application for a TDIU in 2001 
that he worked for the post office since 1991.  Further, 
disability of the knees has not been shown to markedly 
interfere with employment, or to have required frequent 
inpatient care.  In this regard, various examiners have noted 
the limitations and recommended light duty recently, although 
he apparently was able to perform his work earlier without 
any record of significant limitation.  A physician wrote in 
1997 that a kidney disorder, hypertension and gouty arthritis 
affected his ability to perform work at intervals.  

In fact the extensive record of private treatment, 
particularly from Dr. JAJ shows he was seen routinely for 
other complaints with the knees rarely mentioned in records 
that cover many years corresponding to his post office work.  
The schedular criteria for the knees appear adequate, and the 
Board has granted an increased rating for the right knee.  
Having reviewed the record with the extraschedular mandates 
in mind, the Board finds no basis for further action on this 
question as medically the veteran was felt to be able to 
work, albeit with limitations in his activity level.


ORDER

The appeal of entitlement to service connection for 
hypertension is dismissed.

Entitlement to an effective date, prior to June 26, 1984, for 
a separate rating for degenerative joint disease of the left 
knee, is denied.

Entitlement to an initial separate rating greater than 10 
percent for degenerative joint disease of the left knee is 
denied.

Entitlement to an effective date, for service connection of 
degenerative joint disease of the right knee, retroactive to 
October 23, 1996, is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an initial rating of 20 percent for 
degenerative joint disease of the right knee is granted, 
subject to the regulations governing the payment of monetary 
awards

Entitlement to a disability rating greater than 30 percent 
from January 30, 1991 to January 5, 2001 for a disability of 
the left knee, rated as status post surgical procedures, is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO in June 1999 denied service connection for arthritis 
of the cervical spine, the left shoulder, the wrists and 
ankles as not well grounded.  Secondary service connection 
for gout was apparently denied on the merits.  The RO issued 
notice in August 1999 with a supplemental statement of the 
case.  Dr. JAJ in September 1999 opined that the arthritis of 
neck, knees, hips and ankles was one process and a systemic 
problem.  Gout was noted in the ankles and the left knee, and 
it appears gout is referenced in the same context as multiple 
joint arthritis.  Implicit here is the claim for the left 
shoulder arthritis in light of Dr. JAJ's statement.  

The notice of disagreement in October 1999 mentioned the 
neck, back, hips, shoulder, ankles and hands.  The statement 
of the case in October 2000 did not mention gout.  


The RO review in March 2001 confirmed the denial of service 
connection, this time on the merits, but there is no medical 
evaluation that addressed the medical opinion supporting the 
claim.  The veteran testified regarding his multiple joint 
disease and the medical opinion linking all his 
manifestations (T 7, 10-11).  In light of the VCAA provisions 
codified at section 5103(A)(d), a medical examination is 
required in a case such as the veteran's where there is 
competent evidence that supports the claim. 

Therefore, for the above discussed reasons, a remand is 
required.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, in light of the development agreed to by the 
parties and mandated by the VCAA, this case is REMANDED to 
the RO for the following:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the RO 
should contact the veteran and request 
that he identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to his 
treatment for arthritis of the cervical 
spine, the left shoulder, the wrists and 
ankles, including gout and who may have 
expressed an opinion as to the etiology of 
any such disorder(s) found, including as 
secondary to his service-connected 
arthritis of the knees.  



After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-45,631 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  
38 U.S.C. § 5103A(b)(2); 66 Fed. Reg. 
45,630, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).

3.  The RO should arrange for a VA special 
orthopedic examination of the veteran by 
an orthopedic surgeon or other appropriate 
available medical specialist including on 
a fee basis if necessary for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of gout, including 
any arthritis of the cervical spine, the 
left shoulder, the wrists and ankles found 
on examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made available 
for review in conjunction with the 
examination(s).  Any further indicated 
special studies should be conducted.

The examiner is requested to address the 
following medical issues:

(1) Does the veteran currently have any 
arthritis disorder of the cervical spine, 
the left shoulder, the wrists and ankles, 
including gout, and if so, is it at least 
as likely as not that the disorder(s) 
is/are related to any incident of service, 
or if pre-existing such service, was 
aggravated thereby?

(2) If arthritis of the cervical spine, 
left shoulder, the wrists and ankles, 
including gout is/are present, is it as 
least as likely as not that such 
disorder(s) is/are secondary to any 
arthritis of the knees that is service-
connected?

(3) If no causal relationship is 
determined to exist between any arthritis 
of the cervical spine, the left shoulder, 
the wrists and ankles, including gout, 
found on examination and military service 
or service-connected disabilities, is any 
arthritis of the cervical spine, the left 
shoulder, the wrists and ankles, including 
gout found on examination aggravated by 
any service-connected disability?

(4) If such aggravation is found present, 
the examiner must address the following 
medical issues:

(a) The baseline manifestations of 
any disorder of the cervical spine, 
the left shoulder, the wrists and 
ankles, including gout, determined to 
be present;

(b) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to service-connected 
disability(ies) based on medical 
considerations; and

(c) The medical considerations 
supporting an opinion that increased 
manifestations of any arthritis of 
the cervical spine, the left 
shoulder, the wrists and ankles, 
including gout, determined to be 
present is/are proximately due to any 
service-connected disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and the VCAA, and if they 
are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for arthritis of the 
cervical spine, the left shoulder, the 
wrists and ankles and gout on a direct 
basis and as secondary to service-
connected disability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until he is notified by the 
RO; however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims for 
service connection.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



